— In a negligence action to recover damages for personal injuries, etc., the defendant appeals from an order of the Supreme Court, Kings County (Bernstein, J.), dated July 27,1983, which denied its motion pursuant to CPLR 3212 for summary judgment dismissing the plaintiffs’ complaint.
Order reversed, on the law, with costs, motion granted, and complaint dismissed.
On March 4, 1981, at approximately 4:30 a.m., plaintiff Jose Vasquez was attacked by two men at the Van Sicklen Avenue subway station in Brooklyn. In a report given to police officers who responded to the scene, he claimed he was leaving the station when he was robbed, and then thrown down the stairs by his attackers.
The plaintiffs served a summons and complaint on the defen-, dant which alleged, inter alia, that the token clerk observed the assault perpetrated on Mr. Vasquez but failed to assist him in any way.
In order to defeat a motion for summary judgment, a plaintiff must show facts sufficient to require a trial (see Friends of Animals v Associated Fur Mfrs., 46 NY2d 1065; Spearmon v Times Sq. Stores Corp., 96 AD2d 552). The assertions made by these plaintiffs in opposition to the motion are bare conclusory *803allegations which are insufficient to defeat a motion for summary judgment (Spearmon v Times Sq. Stores Corp., supra). Rubin, J. P., Boyers, Lawrence and Eiber, JJ., concur.